Citation Nr: 1745637	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-23 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for cancers of the skin, to include residual disability.  

4.  Entitlement to service connection for choroidal neovascularization of the left eye.  
 
5.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  

7.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2017, the Veteran testified before the undersigned at a Board hearing in Los Angeles, California.  A transcript of that hearing has been associated with the virtual file and reviewed.  

The Board notes that the Agency of Original Jurisdiction (AOJ) characterized the Veteran's claim of service connection for choroidal neovascularization of the left eye as one to reopen based on new and material evidence.  The Veteran previously claimed entitlement to service connection for a bilateral eye disorder, stating that he was unable to wear glasses without getting headaches.  09/29/1973 VBMS, VA 21-526.  A December 1973 rating decision denied service connection, finding that refractive error is a developmental disorder and not a disability for VA purposes.  12/12/1973 VBMS, Rating Decision.  The Board finds that the Veteran's current claim for choroidal neovascularization of the left eye is based upon a distinctly diagnosed disease that was not previously considered by the AOJ in its December 1973 rating decision.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Accordingly, the Board will consider the claim of entitlement to service connection for choroidal neovascularization of the left eye on a de novo basis.  

TDIU is deemed to be a component of the claim for an increased initial rating for PTSD in light of the Veteran's statement that symptoms of his service-connected PTSD prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 1973 rating decision, the AOJ denied service connection for a neck disability; a notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the December 1973 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disability, and raises a reasonable possibility of substantiating the claim.

3.  The weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's neck disability had its onset in or is otherwise related to his period of service.  

4.  The weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's cancers of the skin are related to his period of active service.  

5.  The weight of the competent and probative evidence is against finding that the Veteran's choroidal neovascularization of the left eye had its onset in or is otherwise related to his period of active service.


CONCLUSIONS OF LAW

1.  The December 1973 decision denying the claim of entitlement to service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  

2.  New and material evidence has been received since the December 1973 decision to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for cancers of the skin, to include residual disability, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

5.  The criteria for service connection for choroidal neovascularization of the left eye have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

Regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for a neck disability, as the claim is being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

VA sent a letter to the Veteran in April 2013, prior to adjudication of his claims.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Veteran was afforded relevant VA examinations in October 2011, April 2013, and July 2013.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for a neck disability.  

In December 1973, the AOJ denied the claim of service connection for a neck disability on the grounds that a current disability was not shown.  The Veteran did not file a notice of disagreement; therefore, the December 1973 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the December 1973 decision.  

Evidence received since the December 1973 decision demonstrates diagnoses of cervicalgia, spondylosis, degenerative arthritis, degenerative disc disease, and facet arthropathy of the cervical spine.  04/05/2013 VBMS, pp. 5-6, 48; 09/03/2011 VBMS, Medical-Government.  In September 2017, VA received a private examination report in which the examiner opined that the Veteran's cervical spondylosis is due to injuries incurred during his period of active service.  09/05/2017 VBMS, Medical-Non-Government, p. 5.  The Board finds that this evidence is new and relevant to whether the Veteran has a current disability and whether his neck disorder had its onset in or is otherwise related to his period of active service.  Therefore, the claim of service connection for a neck disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

A.  Neck  

After review of the record, the Board finds that the criteria for service connection for a neck disability have been met.  

The evidence demonstrates diagnoses of cervicalgia, spondylosis, degenerative arthritis, degenerative disc disease, and facet arthropathy of the cervical spine.  04/05/2013 VBMS, pp. 5-6, 48; 09/03/2011 VBMS, Medical-Government.  Thus, the Board finds evidence of a current neck disability.  

The Veteran's service treatment records indicate that in April 1973, he was treated on several occasions for a neck injury due to a motor vehicle accident.  He was diagnosed with cervical pain and muscle spasm at that time.  10/10/2013 VBMS, STR-Medical, p. 11.  

In July 2017, the Veteran testified that he injured his neck in service when, while unloading a helicopter, he tripped and fell into a pile of ordnance.  The Veteran stated that his neck was sore for weeks, but that Marines do not complain, so he did not seek treatment at that time.  07/21/2017 VBMS, Hearing Transcript, pp. 20-21.  The Veteran further testified that he has experienced ongoing neck pain and soreness since his in-service neck injuries.  Id. at 22.  

The record reflects that the Veteran originally filed a claim of service connection for a neck injury prior to discharge, further supporting his contentions of an in-service neck injury.  09/29/1973 VBMS, VA 21-526.  

In September 2017, VA received a private examination report in which the examiner, an orthopedic surgeon, opined that the Veteran's cervical spondylosis is due to injuries incurred during his period of active service.  09/05/2017 VBMS, Medical-Non-Government, p. 5.  The Board finds the private physician's opinion competent, credible, and highly probative and deserving of weight, as he supported his opinion with an in-person examination, review of the relevant medical records, diagnostic testing, medical expertise, the Veteran's lay statements, and a sufficient rationale.  

Accordingly, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's neck disability had its onset in or is otherwise related to his period of active service.  Moreover, the Board finds that the competent and probative evidence is at least in equipoise as to whether neck pain was noted during service and whether there is post-service continuity of the same symptomatology.  See Savage, 10 Vet. App. at 495-97.  

The Board acknowledges the April 2013 VA examiner's opinion that the Veteran's cervicalgia with degenerative arthritis of the cervical spine was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this conclusion, the VA examiner cited to the fact that a neck injury was not noted in a July 1973 examination report, and the lack of records demonstrating treatment for a neck injury until 2011.  04/18/2013 VBMS, VA Exam.  The Board assigns little probative weight to the April 2013 VA examiner's opinion, as it fails to address the Veteran's testimony as to the in-service fall and resultant neck injury, or his lay statements describing recurrent neck pain from the time of discharge.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In any event, as the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338.  Hence, any doubt on this material issue is resolved in the Veteran's favor and the claim is granted.

B.  Cancers of the Skin 

After review of the record, the Board finds that the criteria for service connection for cancers of the skin, to include relevant residuals, have been met.  

The evidence demonstrates diagnoses of multiple skin cancers, including squamous cell carcinomas, squamous cell carcinomas in-situ, basal cell carcinomas, actinic keratosis, and malignant melanoma, as well as a scar on the lower back from excision of a malignant melanoma.  09/05/2017 VBMS, Medical-Non-Government, p. 8; 07/24/2017 VBMS, Medical-Non-Government, p. 8; 04/05/2013 VBMS, Medical-Non-Government, pp. 23, 26; 11/28/2012 VBMS, Medical-Non-Government, pp. 1-4.  Thus, the Board finds evidence of a current disability.  

In July 2017, the Veteran testified that he worked shirtless in all his hot duty stations, including tropical locations, and was typically outside for 10 hours per day without a shirt on.  He further stated that he was often sunburned, and that his skin blistered from sun exposure.  07/21/2017 VBMS, Hearing Transcript, pp. 15-17.  The Veteran submitted photographic evidence and referenced a YouTube video demonstrating that he often went shirtless during his period of active service.  

In September 2017, VA received a private examination report in which the examiner, a dermatologist, opined that the Veteran's problems with skin cancer are due to sun exposure during his period of active service.  09/05/2017 VBMS, Medical-Non-Government, p. 8.  Accordingly, the Board finds that the weight of the competent and probative evidence is in equipoise as to whether the Veteran's cancers of the skin, including relevant residuals, are related to his period of active service.  



C.  Left Eye

After review of the record, the Board finds that the criteria for service connection for choroidal neovascularization of the left eye have not been met.  

The record demonstrates a diagnosis of choroidal neovascularization.  07/16/2013 VBMS, VA Exam, p. 2.  Thus, the Board finds evidence of a current disability.  

Initially, the Board notes that the Veteran has claimed entitlement to service connection for macular degeneration of the left eye.  The Board takes judicial notice of the fact that choroidal neovascularization is a type of age-related macular degeneration; thus those terms will be used interchangeably for the purposes of this decision.  See Age-related macular degeneration: Clinical presentation, etiology, and diagnosis, UpToDate, https://www.uptodate.com/contents/age-related-macular-degeneration-clinical-presentation-etiology-and-diagnosis (last visited Sept. 27, 2017) (noting that choroidal neovascularization is a type of macular degeneration).  

In July 2017, the Veteran testified that he began experiencing problems with his left eye in 1990, 17 years after service.  He stated that he was diagnosed with idiopathic retinal macular degeneration and was treated using a laser, which resulted in a blind spot in the left eye.  07/21/2017 VBMS, Hearing Transcript, pp. 25-27.  

The Veteran contends that the macular degeneration of his left eye may be due to exposure to herbicide agents, contaminated drinking water at United States Marine Corps Base Camp Lejeune, and/or solvents and chemicals used to clean ordnance, including trichloroethylene (TCE).  Initially, the Board notes that the Veteran is not competent to opine as to whether macular degeneration is due to exposure as he claims, as such an opinion requires medical expertise.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

If a veteran was exposed to an herbicide agent during active service, the diseases set forth in 38 C.F.R. § 3.309(e) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii).  The Veteran's military personnel records demonstrate that he served in Vietnam from March 1970 to May 1971.  08/01/1973 VBMS, Certificate of Release.  Accordingly, the Veteran is presumed to have been exposed to herbicide agents during service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to contaminants in the water supply at Camp Lejeune during military service, the diseases set forth in 38 C.F.R. § 3.309(f?) will be presumed to be related to such service if they become manifest to a degree of 10 percent or more at any time after service.  The Veteran testified that he was stationed at Camp Lejeune from 1969 to 1970.  07/21/2017 VBMS, Hearing Transcript, p. 14.  The Board notes that the record does not support the Veteran's contention that he was stationed at Camp Lejeune; however, the Board will nevertheless consider whether the Veteran's macular degeneration of the left eye is related to exposure to contaminants contained in the Camp Lejeune water supply.  

The Veteran contends that he was exposed to a variety of chemicals used for cleaning ordnance.  The Veteran's service records reflect his military occupational specialty as an aviation ordnance man.  08/01/1973 VBMS, Certificate of Release.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran was exposed to chemicals used for cleaning ordnance during his period of active service.  

As macular degeneration is not one of the diseases set forth in 38 C.F.R. § 3.309(e) or (f?), a presumption based on exposure to an herbicide agent or Camp Lejeune contaminated water is not warranted.  However, the Board will consider whether there is evidence of actual direct causation of his current left eye macular degeneration by exposure to herbicide agents, contaminated drinking water at Camp Lejeune, and/or solvents and chemicals used to clean ordnance, including TCE.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

In July 2013, a VA examiner declined to opine as to whether the Veteran's left eye macular degeneration is due to exposure as claimed by the Veteran on the basis that to do so would be purely speculative.  The examiner researched medical literature, but was unable to find any links between choroidal neovascularization and the following search terms:  "toxins," "heavy metals," "solvents," "Agent Orange," or "chemical exposure."  The examiner acknowledged a study submitted by the Veteran discussing a link between dioxin (one of the compounds of tobacco smoke) and choroidal neovascularization, but noted that the laboratory study was done on mice only.  The examiner further stated that there are no human studies of any type based on the examiner's research that link chemical exposure of any type to choroidal neovascularization.  07/16/2013 VBMS, VA Exam, pp. 11-12.  The Board finds that the examiner reviewed the relevant sources of information and that the examiner's inability to offer an opinion in this regard is due to a limitation of knowledge in the medical community at large, not a limitation of the individual examiner.  

There is no competent evidence in the record indicating a relationship between macular degeneration and exposure as claimed by the Veteran.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's choroidal neovascularization of the left eye had its onset in or is otherwise related to his period of active service.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a neck disability is granted.  

Service connection for a neck disability is granted.  

Service connection for cancers of the skin, to include relevant residuals, is granted.  

Service connection for choroidal neovascularization of the left eye is denied.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's PTSD, bilateral hearing loss, and TDIU claims.  

In July 2017, the Veteran testified that he experienced suicidal ideation, thoughts of violence, debilitating bouts of depression, nightmares, flashbacks, problems with memory, anxiety, and irritability, and that as a result he has become isolated, indifferent, and is unable to work in his family business, thus indicating that a higher rating may be warranted for PTSD.  07/21/2017 VBMS, Hearing Transcript, 
pp. 5-7, 9.  However, the Veteran was last afforded a VA examination for PTSD in April 2013, and it does not appear that updated VA treatment records have been associated with the virtual file after January 2013.  Accordingly, the Board is unable to assess the current severity and resulting functional impact of the Veteran's PTSD-related symptoms.  

The Veteran contends that his hearing loss has worsened since his last VA examination in October 2011.  The AOJ should schedule a new examination to assess the current severity of the Veteran's bilateral hearing loss. 

The AOJ should develop the claim for TDIU.  


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the virtual file any outstanding VA treatment records, specifically for the period of January 2013 to present.

2.  After completing directive #1, schedule the Veteran for an examination with a VA psychologist or psychiatrist to assess the current nature and severity of his PTSD.  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should note current symptomatology and the resulting impact on social and occupational functioning, if any.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  After completing directive #1, schedule the Veteran for an examination with a VA audiologist to assess the current nature and severity of his bilateral hearing loss.  The examiner should be provided and review the virtual file, including a copy of this Remand.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should elicit information from the Veteran regarding the functional effects or limitations associated with his bilateral hearing loss.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  Send appropriate notice to the Veteran regarding TDIU and complete any necessary development.  This should include sending the Veteran an application form (VA Form 21-8940) and advising the Veteran of the necessity of notifying the AOJ of his employment history and his educational background for proper adjudication of this claim.  

5.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


